Citation Nr: 1615390	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  15-04 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar spondylosis with degenerative disc disease at L5-S1.

2.  Entitlement to a higher initial disability rating for radiculopathy of the right lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial disability rating for radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable disability rating for a bilateral hearing loss disability.

5.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for fibromyositis.

7.  Entitlement to service connection for a cervical disability.
 
8.  Entitlement to service connection for a psychiatric disability, to include a major depressive disorder.

9.  Entitlement to service connection for obstructive sleep apnea.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to May 1976.  He had additional service in the Army National Guard.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the RO that granted service connection for radiculopathy of the both lower extremities, and evaluated each lower extremity as 10 percent disabling effective May 9, 2012; denied increased ratings for lumbar spondylosis with degenerative disc disease at L5-S1, for a bilateral hearing loss disability, and for tinnitus; declined to reopen a claim for service connection for fibromyositis; denied service connection for cervical spondylosis with mild degenerative disc changes, for a psychiatric disability to include a major depressive disorder, and for obstructive sleep apnea; and denied the award of a TDIU.  The Veteran timely appealed the denials of service connection, and appealed for higher disability ratings and for a TDIU.

In February 2016, the Veteran relocated near Warner Robins, Georgia; jurisdiction of the Veteran's claims file requires transfer to the appropriate RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a psychiatric disability, and for obstructive sleep apnea; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's lumbar spondylosis with degenerative disc disease at L5-S1 has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, and by painful motion and flare-ups.  Neither ankylosis, nor incapacitating episodes of at least four weeks in duration for any 12 month period are demonstrated.

2.  For the period from May 9, 2012, the Veteran's radiculopathy of the right lower extremity has been manifested primarily by sensory deficits equivalent to, at most, mild incomplete paralysis of the sciatic nerve; motor weakness, trophic changes, or excruciating pain equivalent to moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve has not been demonstrated. 

3.  For the period from May 9, 2012, the Veteran's radiculopathy of the left lower extremity has been manifested primarily by sensory deficits equivalent to, at most, mild incomplete paralysis of the sciatic nerve; motor weakness, trophic changes, or excruciating pain equivalent to moderate, moderately severe, or severe incomplete paralysis of the sciatic nerve has not been demonstrated. 

4.  Audiometric testing in July 2013 has revealed, at worst, Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.

5.  The current 10 percent disability rating for tinnitus is the maximum schedular rating, whether the sound is perceived in one ear or both ears.

6.  In an October 2011 decision, the Board denied the Veteran's claim for fibromyositis.  The Veteran did not appeal this decision.  

7.  Evidence associated with the claims file since the Board's October 2011 denial is cumulative.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbar spondylosis with degenerative disc disease at L5-S1 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015).

2.  The criteria for a disability rating in excess of 10 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.124a Diagnostic Code 8520 (2015).

3.  The criteria for a disability rating in excess of 10 percent for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.124a Diagnostic Code 8520 (2015).

4.  The criteria for a compensable evaluation for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2015).

5.  The claim for a separate schedular 10 percent rating for tinnitus in each ear is without legal merit.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).

6.  The October 2011 Board decision, denying service connection for fibromyositis, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

7.  The evidence received since the Board's October 2011 denial is not new and material, and the claim for service connection for fibromyositis is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claims for higher initial ratings arise from his disagreement with the initial evaluations assigned, following the grants of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through an October 2012 letter, the RO notified the Veteran of elements of a service connection claim, elements of an increased rating claim, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims, to include the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the October 2012 letter, the RO also notified the Veteran of the requirements for new and material evidence to reopen a previously denied claim, and for evidence raising a reasonable possibility of substantiating the claim; and explained the meaning of the terms "new" and "material."  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also VAOPGCPREC 6-2014.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with certain claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained. The Veteran is not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  Fenderson; see Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of back pain, radiculopathy, hearing problems, and ringing in the ears.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  Here, the Board received the Veteran's claims for higher ratings on May 9, 2012.

A.  Lumbar Spondylosis with Degenerative Disc Disease at L5-S1

The RO has evaluated the Veteran's lumbar spondylosis with degenerative disc disease at L5-S1 under Diagnostic Code 5242-5243 as 20 percent disabling, based primarily on forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  While a hyphenated diagnostic code generally reflects rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27), here, the RO has considered both diagnostic codes, alternatively.  

Rating Criteria

Spinal disabilities are primarily evaluated under a general rating formula.  Here, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine; and Diagnostic Code 5243, pertaining to incapacitating episodes, are both evaluated under the general rating formula.  

Under the formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following revised Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).


Factual Background

Historically, the Veteran was treated for backache after lifting heavy objects in May 1976 in active service.  VA examination in July 1976 includes diagnoses of low back pain syndrome, and degenerative disc disease at L5-S1.  His National Guard records later show that the Veteran reported low back pain following an injury that occurred when he drove a truck into a ditch in August 1986.  MRI scans of the lumbar spine in June 2004 revealed straightening of the lumbar lordosis, and posterior bulging of annulus fibrous at L3-L4 and L4-L5.  X-rays taken in December 2004 revealed a minor abnormality; the diagnosis then was lumbar spondylosis.  Subsequent VA examination in June 2009 showed complaints of severe flare-ups of low back pain every two-to-three weeks, and reports of difficulty going upstairs and walking during flare-ups; no incapacitating episodes were reported.  VA records show that the Veteran's low back pain was controlled with medications in March 2010.

In May 2012, the Veteran's private physician opined that the Veteran's "continuous strong back pain" had gotten worse.  Current symptoms included "locking," which limited his movements, and pain with range of motion.  The Veteran no longer could tolerate prolonged walking or stair climbing.  He presented with stiffness of his back with muscle spasm, and reported "poor improvement" from oral medications and physical therapy.

During a VA examination in October 2012, the Veteran reported flare-ups of severe low back pain after long sitting, standing, or hard physical activity.  He treated his low back pain with medications and denied other symptoms.  Ranges of motion of the thoracolumbar spine in October 2012 were to 75 degrees on flexion, with pain from 70 degrees; to 25 degrees on extension, with pain from 20 degrees; to 25 degrees on lateral bending to the left and to the right, with pain from 20 degrees; and to 25 degrees on rotation to the left and to the right, with pain from 20 degrees. There was no additional decrease in range of motion after repetitive use.  Contributing factors of functional loss included pain and weakened movement.  There was neither muscle spasm nor localized tenderness, nor pain to palpation of the joints.  There was no muscle atrophy present, and deep tendon reflexes were +2 (normal).  Involvement of the L4-L5-S1-S2-S3 nerve roots was noted. The examiner found that the Veteran did have intervertebral disc syndrome of the thoracolumbar spine, which resulted in the total duration of all incapacitating episodes over the past 12 months of less than one week.

VA records, dated throughout 2014, show that the Veteran's chronic low back pain was stable with medications. 

Analysis

The current evaluation contemplates pain on motion, and is consistent with limitation of flexion to greater than 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Other considerations include the presence of ankylosis or incapacitating episodes.

Throughout the rating period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 30 degrees.  Painful motion was noted, and there was no ankylosis of the thoracolumbar spine. The combined ranges of motion of the thoracolumbar spine were 200 degrees in October 2012.  There were no findings of scoliosis, reversed lordosis, or abnormal kyphosis.  His disability, thus, does not meet the criteria for a disability rating in excess of 20 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

In this regard, the Board has considered the Court's holding in Deluca.  As noted, the Veteran reported decreased functional ability with prolonged walking or stair climbing, as well as severe pain.  The October 2012 examiner acknowledged that each of the ranges of motion of the thoracolumbar spine was limited by pain, with flexion to 70 degrees; extension to 20 degrees; and bending and rotation to 20 degrees.  However, such limited motion still does not satisfy the criteria for an increased disability rating for a disability of the spine.  While the October 2012 examiner noted that the Veteran had pain prior to the point at which motion was limited, pain did not functionally limit flexion to 30 degrees or less.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  There was no additional loss of motion on repetitive use.  Along those lines, the Veteran did not report any additional limitation of motion with flare-ups.  Thus, even with consideration of increased pain during flare-ups, the rating criteria applied take into account pain and other symptoms.  The Veteran's reports of his symptoms have been considered and they support the currently assigned evaluation.  The evidence as a whole does not show that the criteria for an increased disability evaluation are approximated at any time during the rating period.  For these reasons, the Board concludes that a disability rating in excess of 20 percent is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

The Board further notes that there the October 2012 examiner found that the duration of all incapacitating episodes over the past 12 months totaled less than one week.  The evidence, therefore, does not show incapacitating episodes having a total duration of at least four weeks in any 12-month period to warrant an increased evaluation on the basis of incapacitating episodes.  Hence, there is no basis for a disability evaluation in excess of 20 percent for the Veteran's lumbar spondylosis with degenerative disc disease at L5-S1.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2015).

To the extent that the Veteran has neurological manifestations of his service-connected lumbar spondylosis with degenerative disc disease at L5-S1, these have been separately rated and are discussed in detail below. Moreover, the Veteran has not alleged, nor does the evidence reflect, that his service-connected disability has worsened since he was last examined.  

Accordingly, the evidence is against a disability rating in excess of 20 percent throughout the rating period, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Again, the objective clinical findings consistently fail to show that his disability meets the criteria for an increased evaluation.  Hence, the Board must conclude that those findings outweigh his lay assertions regarding severity.

B.  Radiculopathy of the Each Lower Extremity

Service connection has been established for radiculopathy of each lower extremity.  The RO has evaluated the Veteran's radiculopathy of each lower extremity separately under Diagnostic Code 8520 as initially 10 percent disabling based on mild incomplete paralysis.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity. A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity. A 60 percent evaluation is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

During an October 2012 VA examination, the Veteran described his low back pain as radiating to each lower extremity.  Neurological examination at the time revealed sensory deficits to light touch at both lower legs and ankles, and at both feet and toes.  The Veteran's radicular pain of each lower extremity was described as constant and mild; involvement of the sciatic nerve root was noted.  There were no other signs or symptoms of radiculopathy, and no other neurologic abnormalities.  Examination revealed no muscle atrophy, and the Veteran used no assistive devices to walk.

VA records, dated in February 2014, revealed no gross motor or sensory deficits on neurological evaluation.

Here, throughout the rating period, the evidence of record reveals radiculopathy of each lower extremity that is mild.  This evidence warrants no more than the currently assigned 10 percent disability rating under Diagnostic Code 8520 for each lower extremity.

The Board has considered the guidance contained in 38 C.F.R. §§ 4.120, 4.213, 4.124, and 4.124a.  However, here, the primary manifestation is sensory.

No examiner or the Veteran has identified either moderate or severe, or complete paralysis of the sciatic nerve of either lower extremity. There is no evidence at any time of muscular atrophy, of foot dangle, or of foot drop; and there is still movement of the Veteran's muscles below the knee.  Hence, a disability rating greater than 10 percent each for radiculopathy of the lower extremities is not warranted at any time.  No more than sensory deficits have been reported.

Moreover, a Veteran who, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of both feet shall receive special monthly compensation (SMC) under the provisions of 38 U.S.C.A. § 1114(l).  See 38 C.F.R. § 3.350(b). The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) and § 4.63 as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

In this case, the Board has considered whether the issue of entitlement to SMC based on loss of use of both feet is warranted.  On close review of the evidence, the Board finds that the Veteran's disability has not resulted in an abnormal gait and does not require use of a walker for stability; he still retains function in his feet.  Specifically, the October 2012 examiner found that functional impairment of the lower extremities was not so diminished that amputation with prosthesis would equally serve the Veteran.  Here, the Board finds that the October 2012 examiner's opinion based on neurological testing is more probative than lay evidence as to the severity of radiculopathy, and as to functional loss of use of both feet.
 
For the foregoing reasons, the Board finds that the evidence is against the award of an initial disability rating in excess of 10 percent each for radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity.

C.  Bilateral Hearing Loss Disability

The RO has evaluated the Veteran's bilateral hearing loss disability as 0 percent (noncompensable) disabling under 38 C.F.R. § 4.86, Diagnostic Code 6100, pertaining to hearing impairment.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings reported at audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

The regulations include special provisions for evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86.

Historically, VA records show complaints in 2006 and in 2010 of hearing loss for some years.  Speech audiometry in May 2010 revealed speech recognition ability of 100 percent in the right ear, and 100 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
25
40
40
LEFT
N/A
20
25
30
40

Pure tone threshold averages in May 2010 were 32.50 for the right ear and 28.75 for the left ear.  These findings correspond to Level I hearing in each ear, which in turn corresponds to a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

Since then, as reported by the Veteran in October 2012, he has been prescribed hearing aids.

During a July 2013 VA examination, the Veteran reported that his current hearing loss disability did impact his ability to understand conversations at a distance, when noise competes, and when a group of people are talking all at once.  Speech audiometry in July 2013 revealed speech recognition ability of 100 percent in each ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
25
50
55
LEFT
N/A
20
20
35
50

Pure tone threshold averages in July 2013 were 37.50 for the right ear and 31.25 for the left ear.  These findings correspond to Level I hearing in each ear, which in turn corresponds to a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

Here, the Board notes that the Veteran's service-connected tinnitus has been evaluated separately and is not for consideration in evaluating his bilateral hearing loss disability.  38 C.F.R. § 4.14. 

The Board has considered the Veteran's statements as to the difficulties he experiences socially as a result of his bilateral hearing loss and finds his report of difficulty understanding conversations credible.  However, the Board observes that VA examiners also considered the Veteran's functional difficulty, and that he required hearing aids in both ears.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bore the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Board also notes that the Federal Circuit has established that effect on daily life is not relevant to a disability rating. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  

Here, the Veteran reported during VA examinations that he had difficulty understanding conversations.  Thus, information concerning how the Veteran's hearing loss disability affected his daily functioning was obtained.  VA's audiological examinations are designed for purposes of obtaining information necessary for the full and accurate application of the "Percentage Evaluation for Hearing Impairment" tables, which are based exclusively on the results provided from two objective tests-namely, a pure tone audiometry test and a speech discrimination test.  See 38 C.F.R. § 4.85.  The Veteran has not offered any evidence demonstrating that the testing method used produced inaccurate, misleading, or clinically unacceptable results.  

It must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

While the Veteran has stated that his hearing loss has worsened, none of the audiometric examinations reflects a decrease in his level of hearing acuity to warrant a compensable rating.  These test results are highly probative evidence against his claim as testing was specifically accomplished to determine whether an increase in a hearing loss disability is shown.  Accordingly, the Board finds that the preponderance of the evidence is against finding that the Veteran's bilateral hearing loss disability has increased in severity to warrant a compensable rating, or that available findings do not accurately reflect his hearing ability at any time.  Hence, the Board concludes that the objective clinical findings outweigh his lay assertions that a compensable evaluation is warranted.  

For the foregoing reasons, a compensable disability rating for the Veteran's bilateral hearing loss disability is not warranted.

D.  Tinnitus

The RO has evaluated the Veteran's tinnitus as 10 percent disability rating under 38 C.F.R. § 4.87, Diagnostic Code 6260, which is the maximum schedular rating.

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking." Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)). The Court has specifically held that tinnitus is a type of disorder capable of lay observation and description. Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2015).

Note (1) to Diagnostic Code 6260 provides that a separate rating for tinnitus may be combined with a rating under Diagnostic Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports a rating under one of those Diagnostic Codes.  Note (3) also provides that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) should not be rated under Diagnostic Code 6260, but should be rated as part of any underlying condition causing the tinnitus.  38 C.F.R. § 4.87 (2015).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United States Court of Appeals for Veterans Claims (Court) held that the version of Diagnostic Code 6260 that was in effect prior to June 2003 required the assignment of separate ratings for bilateral tinnitus.

VA appealed the Court's decision in Smith to the United States Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of claims affected by the Smith decision.  The Federal Circuit reversed the decision in Smith, and affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Based on the Federal Circuit's decision, the Secretary has lifted the stay of adjudication of tinnitus claims.  

As noted above, the Veteran is competent to report symptoms of ringing in both ears.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Historically, VA records show complaints of tinnitus affecting both ears in February 2006.  The report of a May 2010 VA examination shows complaints of bilateral tinnitus.

During a July 2013 VA examination, the Veteran reported constant tinnitus in both years since active service.  The Veteran described the tinnitus as most bothersome at night, and when in quiet.  

Given that the Veteran is already in receipt of the maximum schedular rating for tinnitus, there is no basis to award an increased rating.  The Board certainly is sympathetic to the social difficulties and irritation experienced by the Veteran as a result of his tinnitus; however, no other rating criteria are applicable.  Lastly, because there is no legal basis for awarding separate ratings for tinnitus perceived in each ear, the Veteran's appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

E.  Extraschedular Consideration

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by each of the Veteran's service-connected disabilities are specifically contemplated by the rating criteria.  Specifically, he has low back pain, radiculopathy, hearing impairment, and tinnitus.  While examiners have noted the severity of the Veteran's service-connected disabilities, any functional impairment is contemplated by the rating criteria.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating periods under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for lumbar spondylosis with degenerative disc disease at L5-S1; for radiculopathy of each lower extremity; for bilateral hearing loss; and for tinnitus.   The Veteran has not alleged that his current service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that each of the Veteran's disabilities combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  Application to Reopen

A decision issued by the Board in October 2011 denied service connection for fibromyositis on the basis that the condition was not present in active service, and there is no showing of current fibromyositis that is related to active service.  The decision is final. 38 U.S.C.A. § 7104. 

A summation of the evidence of record at the time of the last denial of the claim in October 2011 included the Veteran's service treatment records, the report of a June 1976 VA examination, and VA treatment records.

Service treatment records do not reflect any findings or complaints of fibromyositis.  The June 1976 VA examination report includes no diagnosis of fibromyositis.

The October 2011 Board decision reflects that the Veteran had presented to a VA outpatient clinic in June 1976, complaining of low back pain; and that the clinical assessment at the time was fibromyositis (provisional diagnosis).  Orthopedic consultation in August 1976 revealed an impression of mechanical low back pain; no subsequent reference to fibromyositis has been recorded.

Based on this evidence, the Board concluded in October 2011 that there is no evidence of fibromyositis shown in active service; and no evidence that the Veteran has current fibromyositis that is related to active service.  The Veteran did not appeal, and the decision is final.  38 U.S.C.A. § 7104.  

The present claim was initiated by the Veteran in May 2012.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion.  The evidence of record has not triggered this duty here.  

Evidence added to the record includes additional VA treatment records, private treatment records, Social Security records primarily pertaining to other disabilities, and VA examination reports.

None of the additional treatment records includes a diagnosis of fibromyositis.  

Private treatment records, received in May 2012, simply note continuing treatment for low back pain.  

A VA thoracolumbar spine examination in October 2012 reveals findings of chronic low back pain and spondylosis of the lumbar spine.  No current diagnosis of fibromyositis is of record.

To the extent that the Veteran has contended that the onset of fibromyositis was in active service, he is competent to describe his symptoms.  However, he is not shown to be competent to establish a diagnosis, or to specify the diagnostic criteria of fibromyositis, or to relate claimed current fibromyositis to active service.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  Moreover, his general statements to the effect that fibromyositis started in active service are cumulative of statements made previously, and thus are not new and material.  

At the time of the prior decision, the record included his claim of fibromyositis related to service.  However, VA concluded that the Veteran did not have fibromyositis, fibromyositis was not manifested during service, and there was no nexus to service.  Since that determination, there remains no accepted evidence of current fibromyositis; no accepted evidence of fibromyositis in service; and no nexus to service.  His own assertion is cumulative of the prior claim.

As new and material evidence has not been received, the claim for service connection for fibromyositis is not reopened.


ORDER

A disability evaluation in excess of 20 percent for lumbar spondylosis with degenerative disc disease at L5-S1 is denied.

An initial disability evaluation in excess of 10 percent for radiculopathy of the right lower extremity is denied.

An initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity is denied.

A compensable evaluation for a bilateral hearing loss disability is denied.

Entitlement to a separate schedular 10 percent disability rating for tinnitus in each ear is denied.

New and material evidence has not been received; the claim for service connection for fibromyositis is not reopened.


REMAND

Psychiatric Disability

The Veteran seeks service connection for a psychiatric disability, to include a major depressive disorder.  VA records show that he was treated for depression in 2006.  His symptoms are controlled with use of daily medication.

Service treatment records and National Guard records do not reflect any findings or complaints of nervousness or depression.  The post-service records show an assessment of depression more than one year after the Veteran's service discharge.

In May 2012, the Veteran's treating physician noted that the Veteran's severe back pain limited his movements; and suggested that, as the result of restrictions in daily activities and social functioning, the Veteran had decreased interest and pleasure in most activities.  At the time he presented with frustration, anxiety, and irritability.

The Board finds that the medical evidence of record is insufficient to make a decision on the claim.  There is no opinion of record as to whether a psychiatric disability, to include a major depressive disorder, either had its onset in active service or is otherwise related to active service or to a service-connected disability.  Hence, the Veteran is entitled to an examination.

Obstructive Sleep Apnea 

The Veteran seeks service connection for obstructive sleep apnea.  In March 2006, he reported occasional sleep problems.  VA records show an assessment of sleep disturbances, rule-out sleep apnea, in July 2007.

Service treatment records and National Guard records do not reflect any findings or complaints of sleep apnea.  

Here again, the medical evidence of record is insufficient to make a decision on the claim.  There is no opinion of record as to whether the Veteran has a diagnosis of obstructive sleep apnea that either had its onset in active service or is otherwise related to active service or to a service-connected disability.  Hence, the Veteran is entitled to an examination.

Cervical Disability

The Veteran seeks service connection for a cervical spine disability. VA records show assessments of cervical spondylosis in 2007 and mild degenerative disc disease of the cervical spine in 2011.

Service treatment records do not reflect any findings or complaints of neck pain or of injury to the cervical spine.  

National Guard records show that the Veteran complained of neck pain in September 1994.  At that time he reported that he had struck his head while riding in a 21/2 ton truck.  The Veteran reported no numbness in his hands, and no loss of strength.  Range of motion of the cervical spine was within normal limits.  The assessment then was contusion by history.  The Veteran was given medications, and he returned to duty; he also requested a profile to exclude him from driving in the field, due to concerns of re-injuring his neck.  Records show that X-rays were planned to be taken of the cervical spine, though none is of record.

In May 2012, the Veteran's treating physician indicated that the Veteran had injured his back and neck in service while performing military duties involving heavy equipment.  The treating physician opined that it is at least as likely as not that the Veteran's back problem has aggravated and caused neck problems.  In doing so, the treating physician acknowledged the Veteran's serious weight-bearing problems; loss of correct alignment; and loss of curvature of cervical, thoracic, and lumbar lordosis.  
     
Given current findings of a cervical spine disability, the Board cannot resolve this matter without further medical clarification.  Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether the Veteran's cervical spine disability is aggravated by the service-connected lumbar spondylosis with degenerative disc disease at L5-S1.

TDIU 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

Service connection has been established for lumbar spondylosis with degenerative disc disease at L5-S1, rated as 20 percent disabling; for radiculopathy of each lower extremity, rated separately as 10 percent disabling; for tinnitus, rated as 10 percent disabling; for a bilateral hearing loss disability, rated as 0 percent (noncompensable) disabling; and for cervical spondylosis with mild degenerative disc changes, which has yet to be rated.  

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran is not currently working, and that he last worked full-time in 2004.  He completed four years of high school, and has had no additional training.

The Board notes that additional Social Security records have been added to the claims file, after the issuance of the December 2014 statement of the case. A current assessment of the Veteran's functional impairment in relation to his ability to work is warranted.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's outstanding VA treatment records, from January 2015 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran appropriate VA examination(s) to identify any current disability underlying the Veteran's complaints of depression and sleep apnea.  All testing deemed necessary must be conducted and results reported in detail.  The examiner(s) should opine as to: 

(a) Whether any psychiatric disability or obstructive sleep apnea at least as likely as not (a 50 percent probability or more) either had its onset in active service, or is otherwise related to a disease or injury in active service. 

(b) Whether it is at least as likely as not (50 percent probability or more) that the service-connected lumbar spondylosis with degenerative disc disease at L5-S1, radiculopathy of both lower extremities, tinnitus, and/or bilateral hearing loss-and/or medications taken for treatment-caused any psychiatric disability or obstructive sleep apnea found to be present.  

(c) Whether it is at least as likely as not (50 percent probability or more) that the service-connected lumbar spondylosis with degenerative disc disease at L5-S1, radiculopathy of both lower extremities, tinnitus, and/or bilateral hearing loss-and/or medications taken for treatment-aggravated (i.e., permanently worsened) any psychiatric disability and/or obstructive sleep apnea, found to be present, beyond the natural progress of the disability(ies).

If aggravation is found, the examiner(s) should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disability and/or obstructive sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.  

The examiner(s) is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner(s) is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner(s) determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

All opinions and conclusions expressed must be supported 
by a complete rationale in a report.
 
The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

3.  Afford the Veteran a VA examination to determine the etiology of any cervical spine disability found to be present.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should opine as to: 

(a) Whether any cervical spine disability at least as likely as not (a 50 percent probability or more) either had its onset in active service, or is otherwise related to a disease or injury in active service-to include the September 1994 head injury and neck pain sustained while driving in a truck during National Guard service.
  
(b) Whether it is at least as likely as not (50 percent probability or more) that the service-connected lumbar spondylosis with degenerative disc disease at L5-S1 caused any cervical spine disability found to be present.  

(c)  Whether it is at least as likely as not (50 percent probability or more) that the service-connected lumbar spondylosis with degenerative disc disease at L5-S1 aggravated (i.e., permanently worsened) any cervical spine disability found to be present, beyond the natural progress of the disability.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of any cervical spine disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
 
All opinions and conclusions expressed must be supported by a complete rationale in a report. 

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  After ensuring that the requested actions are completed, the RO or VA's Appeals Management Center (AMC) should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


